Honorable James D. Cole        Opinion No. M-1234
State of Texas
House of Representatives       Re:   Whether the House Administration
Austin, Texas 78711                  Committee may legally proceed
                                     as authorized by H.S.R. No. 89,
                                     62nd Legislature, 4th C.S.,
Dear Mr. Cole:                       1972. -

          Your request for an opinion reads as follows:

          "During the 3rd Called Session of the 62nd
     Legislature, the House of Representatives, on
     July 7, 1972, adopted H.S.R. No. 89, the text of
     which reads as follows:

          "'BE IT RESOLVED by the House of Representa-
     tives of the 62nd Legislature, 3rd Called Session,
     That the House Administration Committee be au-
     thorized to establish a fair market value by ap-
     praisal, competitive bids, or through depreciated
     value based on original cost, for chairs formerly
     used at Members' desks on the Floor of the House
     of Representatives, and offer each Member the op-
     portunity to purchase one such chair at the time
     he vacates his term of office.'

          "Your opinion is respectfully requested as to
     whether the House Administration Committee may
     legally proceed as authorized by H.S.R. No. 89."

          Section 3 of Article 666, Vernon's Civil Statutes (Sal-
vage and Surplus Act of 1957), provides in part:

          "Sec. 3.   As used in this Act:
          11. . .

          "(e) 'Surplus property' means any personal
     property which is in excess of the needs of any
     state agency and which is not required for its



                           -6043-
Hon. James D. Cole, page 2      (M-1234)



     foreseeable needs. Surplus property may be used
     or new, but possesses some usefulness for the pur-
     pose for which it was intended or for some other
     purpose."

          Section 4 of Article 666 provides for the disposition
of surplus property as defined above.

          The property described in H.S.R. No. 89, quoted in your
request, meets the definition of "surplus property" within the
meaning of Article 666.

           In view of the provisions of Section 30 of Article III
of the Constitution of Texas, a statute cannot be amended by a
resolution.   Attorney General's Opinion WW-345 (1958) and au-
thorities cited therein.

          It is our opinion that H.S.R. No. 89 of the Third Called
Session of the 62nd Legislature constitutes an attempt to amend
Article 666 insofar as it applies to State property described in
the resolution.   Therefore you are advised that the House Adminis-
tration Committee may not proceed as authorized by H.S.R. No. 89
without first amending the general law authorizing the disposition
of the property described in the resolution.

                        SUMMARY

          H.S.R. No. 89, providing that the House Ad-
     ministration Committee be authorized to establish
     a fair market value by appraisal, competitive bids,
     or through depreciated value based on original
     cost, for chairs formerly used at Members' desks
     on the Floor of the House of Representatives, and
     offer each Member the opportunity to purchase one
     such chair at the time he vacates his term of office,
     constitutes an attempt to amend Article 666, Vernon's
     Civil Statutes, providing the method of disposing
     of personal property belonging to the State. The
     House Administration Committee may not legally pro-
     ceed to dispose of such property in the manner au-
     thorized by H.S.R. No. 89 without first amending
     the general law.                  A




                             -6044-
                                       //
-   ,




    Hon. James D. Cole, page 3      (M-1234)




    Prepared by John Reeves
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Lewis Jones
    Bill Craig
    Roland Carlson
    John Banks

    SAMUEL D. MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                 -6045-